Citation Nr: 0922656	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  02-18 972	)	DATE
	)
	)


THE ISSUE

Whether a January 1981 Board of Veterans' Appeals (Board) 
decision which denied restoration of service connection for 
schizophrenia is clearly and unmistakably erroneous.


REPRESENTATION

Moving party represented by:  Samuel M. Tumey, Esq.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to July 1975. 

This matter is before the Board on motion, filed in October 
2002, to find clear and unmistakable error (CUE) in a January 
1981 Board decision, which denied restoration of service 
connection for an acquired chronic psychosis. 

In January 2004, the Board determined that there was no CUE 
in the January 1981 Board decision.  On appeal, in November 
2006, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's January 2004 decision and 
remanded the matter for readjudication.  In a July 2007 
decision, the Board again determined that there was no CUE in 
the January 1981 Board decision.  The Veteran appealed this 
decision to the Court as well, and, in August 2008, the 
Veteran and the VA General Counsel filed a joint motion to 
remand this case back to the Board.  This motion was granted 
in an August 2008 Court order, and the case is again before 
the Board.


FINDINGS OF FACT

1.  In January 1981, the Board denied restoration of service 
connection for schizophrenia.

2.  The January 1981 Board decision was based upon the 
correct facts as they were known at the time and the 
statutory and regulatory provisions, specifically 38 C.F.R. 
§ 3.105(d) (1980), extant at the time.  


CONCLUSION OF LAW

The January 1981 Board decision denying restoration of 
service connection for schizophrenia does not contain CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1411 
(2008); 38 C.F.R. § 3.105(d) (1980).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

A Board decision is subject to revision or reversal based on 
CUE.  For the purposes of authorizing benefits, a rating or 
other adjudicative decision of the Board that constitutes a 
reversal or revision of a prior Board decision based on CUE 
has the same effect as if the decision finding CUE had been 
made on the date of the prior decision.  The Board may 
determine, sua sponte, whether it had made CUE; a CUE review 
also may be initiated by a claimant.  A request for revision 
of a Board decision based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111.

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts as they were known at the time were 
not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Circumstances that are not CUE include a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, the Secretary's failure to 
fulfill the duty to assist, and a disagreement as to how the 
facts were weighed or evaluated.  CUE also does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403.

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to the Board's decision, on a motion under this 
subpart, as to whether there was CUE in a prior Board 
decision.  Additionally, a motion based on CUE is not an 
application or claim for benefits subject to the duties and 
requirements of 38 U.S.C.A. § 5103(a) related to applications 
for benefits or a claim for benefits subject to the 
requirements of 38 U.S.C.A. § 5107(a) relating to VA's duty 
to assist.  38 C.F.R. § 20.1411.

The determination of whether there is CUE in the January 1981 
Board decision is based on the law in effect at the time of 
the decision.  38 C.F.R. § 20.1403(b)(1).

II.  Laws in effect at the time of the 1981 Board decision

Under 38 C.F.R. § 3.105(d), in effect at the time of the 1981 
Board decision, service connection was to be severed only 
where evidence established that the grant was clearly and 
unmistakably erroneous, with the burden being on the 
government.  A change in diagnosis could be accepted as a 
basis for severance action if the examining physician or 
physicians or other proper medical authority certified that, 
in the light of all accumulated evidence, the diagnosis upon 
which the service connection grant was predicated was clearly 
erroneous.  It was required that this certification be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  Id.

Notably, at the time of the 1981 Board decision, the current 
requirement that the Board's decision contain the reasons or 
bases for its findings and conclusions was not in effect.  
Compare 38 U.S.C.A. § 7104(d) (West 2002) to 38 U.S.C. § 
4004(d) (1976).

III.  Factual and procedural background

During service, the Veteran underwent a medical board 
evaluation and was diagnosed with acute paranoid type 
schizophrenia.  A June 1975 treatment record indicates that 
it was originally believed that this psychosis was due to the 
use of LSD and tetrahydrocannabinol, but, following a relapse 
after a short period of hospitalization, the diagnosis was 
schizophrenia.  It was also noted at that time that the 
Veteran "seems to have recovered rather rapidly from his 
experiences of schizophrenic episode."  He was hospitalized 
at a VA facility from June to July of 1975, and the report of 
that hospitalization also indicates that a diagnosis of 
schizophrenia, paranoid type, was rendered.  Following 
medical board proceedings concerning this diagnosis, the 
Veteran was retired from the service in July 1975.   

Service connection for schizophrenia, paranoid type, was 
granted in an October 1975 rating decision, with a 100 
percent rating assigned as of July 8, 1975, the day after 
discharge from active duty, and a 50 percent rating effective 
August 1, 1975. 

The claims file contains a report of a court-ordered VA 
hospitalization in December 1975.  It was noted at that time 
that the Veteran was last hospitalized at the same facility 
in July 1975 as a service patient, having remained there for 
42 days.  The doctor who provided the report of the December 
1975 VA examination reviewed the content of the prior 
admission and did not find convincing evidence of 
schizophrenia.  From the first day of the current admission, 
there was no obvious or overt psychosis.  It was noted that 
the Veteran had learned to use adaptive mechanisms to his 
advantage and, in essence, would threaten when his will was 
thwarted.  His personality, as seen by others, had a paranoid 
tint, and his behavior outside the family umbrella would 
become belligerent and lead to altercations.  The doctor 
noted that "[w]e do not find psychiatric determinants of a 
sufficient quantity or quality to make a specific 
diagnosis."  The diagnosis section of the report indicates 
"[n]o mental disorder."

In a September 1976 rating decision, the Veteran's rating was 
reduced to zero percent effective January 1, 1977.  This 
determination was based upon a report of VA hospitalization 
from August 1976.  The doctor who signed this report (the 
same doctor who signed the December 1975 report) noted that 
the Veteran's behavior and complaints upon admission were not 
found to be present in relationship to a mental disorder.  
This doctor noted that, "[s]ad, but true and necessary to 
say is that conscious deception was being practiced."  
Rather, the Veteran was found to be free of a mental disorder 
and "definitely free of any signs or symptoms of 
schizophrenia."  In summary, the doctor stated "positively 
and conclusively" that the Veteran did not have a 
schizophrenic illness.

An October 1976 VA hospital report indicates that service 
connection was in effect for paranoid schizophrenia, but this 
was "not in evidence" despite the fact that the Veteran had 
taken no neuroleptic drugs for a long time.  The treating 
doctor saw no justification for the hospitalization, but 
noted that the Veteran remained in the ward for the weekend 
because he was admitted late in the day.  The report contains 
a diagnosis of "[n]o mental disorder."

The Veteran was hospitalized at a private facility in 
November 1976, more than one year following discharge from 
service.  A December 9, 1976 report from a clinical 
psychologist indicates that the Veteran had paranoid and 
cautious orientation, but no particular signs of a serious 
and present emotional disturbance.  Overall, "there appeared 
to be" sufficient evidence that a schizophrenic episode had 
occurred, but, had the Veteran not told his treatment 
providers of his difficulty in the Army, this might easily 
have been classified as an acute schizophrenic episode "but 
because of the past."  At present, there appeared to be a 
remission involved.  A December 15, 1976 diagnostic staff 
note from a psychiatrist reflects that the Veteran apparently 
had been in service and "had a breakdown over there and was 
discharged as schizophrenic, paranoid."  It was noted that 
the Veteran had been recuperating from his episode of 
schizophrenia.  A diagnosis of schizophrenia, paranoid type, 
was rendered, and the Veteran was transferred to a VA 
hospital.  This transfer was noted to take place in January 
1977, with the medical record of the transfer signed by one 
of the four VA doctors who signed the report of the ensuing 
VA hospitalization.  

In a report of VA hospitalization from January to March of 
1977, the treating doctors (four doctors signed the report, 
including the doctor who signed the December 1975 and August 
1976 reports and the doctor who signed the record of the 
January 1977 transfer) noted that the Veteran had previously 
had a psychotic episode secondary to the use of LSD.  Because 
the LSD psychosis was "a bit longer than usual someone in 
the service labeled it schizophrenia," which was noted to be 
"an error in diagnosis."  The Veteran, "who was first 
known to us in June 1975," was in one doctor's ward for 42 
days in 1975, during which time he showed no overt psychotic 
symptoms, and the diagnosis "was carried forward to give the 
[V]eteran the benefit of the doubt."  Four subsequent 
periods of hospital observation and examinations failed to 
reveal evidence of a thought disorder, or any consistent 
reliable signs or symptoms of psychosis, schizophrenia, 
affective disturbance, or neurosis.  Rather, the Veteran was 
noted to be intelligent, with definite traits of an 
antisocial personality, and adept at deceptive practices at 
home and while in a penal situation to manipulate his 
transfer to a hospital.  While the examining doctors could 
not provide assurances that the Veteran would change his 
behavior, the doctors could state that the Veteran had no 
evidence of a mental illness and was fully responsible for 
his behavior.  Furthermore, the doctors considered his 
service-connected diagnosis to be in error and mistakenly 
made, when the diagnosis should have been a psychosis with 
drug or poison intoxication (other than alcohol) LSD.  This 
condition was noted to be self-limiting, now resolved with no 
sequelae discernable, and therefore not disabling at all.

In an April 1977 rating decision, severance of service 
connection for paranoid schizophrenia was proposed.  By an 
April 19, 1977 letter, the Veteran was notified of the 
proposed severance and that he had 60 days in which to submit 
additional evidence as to why service connection should not 
be severed.  

The Veteran was again hospitalized, this time at the Jackson, 
Mississippi VA Medical Center (VAMC), from June to July of 
1977.  Multiple recent hospitalizations for schizophrenia at 
the Gulfport VAMC and the Meridian State Hospital were noted.  
The Veteran's chief complaint was hearing "commanding 
voices."  A mental status examination was normal, except for 
slowness of speech and moderate looseness of associations.  
During the hospitalization, the Veteran's condition improved, 
then regressed, with a worsened looseness of association, 
elevated mood, and inappropriate affect.  Following changes 
in medication, the Veteran's condition appeared to stabilize, 
with improved association with reality.  The diagnosis was 
chronic undifferentiated schizophrenia, and the Board notes 
that the examining doctor (who was not one of the four 
doctors who had signed the March 1977 report) did not provide 
any information as to the timing of the onset of this 
diagnosis.

Service connection for schizophrenia was subsequently severed 
in a November 1977 rating decision.  In this decision, the 
Los Angeles, California VA Regional Office (RO) considered 
the most recent VA examination report but determined that 
"the symptoms and reactions of the Veteran to 
hospitalization corresponded closely to the manipulated 
processes" employed in earlier hospitalizations and again 
stressed the absence of findings during the previous 
hospitalizations.  Finally, the RO noted that the 
schizophrenic reaction in service was evidently associated 
with drug or poison intoxication, probably LSD.  For all of 
these reasons, the RO found the assignment of service 
connection to be clearly and unmistakably erroneous.  

From November 1978 to January 1979, the Veteran was 
hospitalized at a VA facility, with chief complaints of 
hearing voices and being nervous, tearful, and depressed.  A 
provisional diagnosis of chronic undifferentiated 
schizophrenia was rendered.  Symptoms shown upon a mental 
status examination included delusions, auditory 
hallucinations, and the "idea of possible suicidal ideation 
with no clearcut plan."  The report indicates an established 
clinical diagnosis of schizophrenia.  Again, this diagnosis 
was not accompanied by any commentary as to the etiology of 
this diagnosis.

The claims file contains a report of an August 1979 VA 
neuropsychiatric examination, with the report indicating 
hospitalization from August 14 to August 20.  The report 
(which was received by the RO in September 1979 and was 
referred to in the January 1981 Board decision as a 
"September 1979" report) includes a detailed description of 
the Veteran's mental health history, as described above.  
Based on this history, the examination results, and the 
Veteran's admission of use of certain illicit drugs (LSD, 
PCP, and marijuana), the examiner rendered a diagnosis of 
acute and chronic schizophrenic reaction, paranoid type, 
manifested by remissions and exacerbations of behavioral 
changes, thought disorder, loosening of associations, 
delusions of persecutions, ideas of reference, influence and 
sensory perceptual abnormalities, and auditory 
hallucinations.  The examiner further noted that the 
Veteran's first hospitalization for mental illness occurred 
in the service, at age 19.  He had since had multiple 
hospitalizations for psychotic symptoms manifested primarily 
by auditory hallucinations and paranoid delusions.  The 
examiner noted that his first hospitalization was considered 
drug-induced, and he had a long history of poly-drug abuse 
that he had denied.  He was noted to be currently 
hospitalized with the same symptomatology.  In conclusion, 
the examiner noted that it would appear that he had "a core 
schizophrenic reaction, paranoid type, precipitated by and 
possibly perpetuated and aggravated by illicit drug use."

In November 1979, the RO confirmed its decision severing 
service connection, noting that the most recent VA 
examination did not present a new factual basis warranting a 
review of the severance of service connection.  The Veteran 
subsequently appealed this determination to the Board.  

In January 1981, the Board denied restoration of service 
connection.  Notably, in the introductory section of this 
decision, the Board acknowledged that the appeal had been 
certified for the issue of entitlement to service connection 
for schizophrenia, and the handling of the appeal had been on 
the basis of finality of the November 1977 severance 
adjudication.  However, the Board also noted that, within one 
year of the severance adjudication, several requests for 
reevaluation had been made, and a request for restoration of 
service connection was made in August 1978.  Consequently, 
the Board determined that the issue should more properly be 
characterized as entitlement to restoration of service 
connection for schizophrenia, the criteria for which would be 
more liberal with respect to the Veteran's position.

In the same decision, the Board addressed the aforementioned 
in-service, VA, and private hospital records, as well as the 
1979 VA examination report.  The Board found that the in-
service experience was shown to have been drug-related or 
induced, with no chronic residual activity indicative of a 
chronic acquired psychosis for more than 18 months following 
discharge.  The Board further indicated that, even if 
subsequent hospitalizations beginning in June 1977 and the 
1979 VA examination report established a chronic acquired 
psychosis, that disorder would have been manifested more than 
one year after service and would not provide a basis for the 
grant of service connection.  

The Veteran subsequently sought to restore service connection 
for schizophrenia.  In December 1990, the Board granted 
service connection for schizophrenia.  This decision was 
largely predicated on a September 1990 independent medical 
opinion, based upon a claims file review, indicating that the 
Veteran first suffered symptomatology consistent with 
schizophrenia in March 1975, which would indicate the first 
solid symptoms of the disease presented during his service 
commitment.  His subsequent history and course of illness was 
also noted to be consistent with such a diagnosis.

The Veteran then sought an effective date earlier than May 
10, 1984, for the grant of service connection for 
schizophrenia with the assignment of a 50 percent rating, as 
was assigned in the July 1991 rating decision implementing 
the Board's December 1990 decision.  In September 1993, the 
Board denied an earlier effective date for the grant of 
service connection.  In February 2001, the Board determined 
that there was no CUE in the September 1993 Board decision 
that denied an earlier effective date for the grant of 
service connection.  In August 2001, the Court granted a 
joint motion to vacate and remand the Board's February 2001 
decision.  In February 2002, the Board again concluded that 
there was no CUE in the September 1993 Board decision.

Subsequently, in October 2002, the Veteran, through his 
counsel, filed a motion based on CUE in the January 1981 
rating decision denying restoration of service connection for 
schizophrenia.  As indicated in the prior July 2007 decision, 
the Board has construed the October 2002 motion as a claim 
based on CUE in the January 1981 Board decision that denied 
restoration of service connection.

The Board is mindful of the questions raised in the August 
2008 Joint Motion of the Veteran and the VA General Counsel 
(herein "the parties").  In this motion, the parties cited 
to the provisions of 38 C.F.R. § 3.105(d) in effect in 1981 
and noted that, under Daniels v. Gober, 10 Vet. App. 474 
(1997), severance of service connection based on any standard 
less than that established by 38 C.F.R. § 3.105(d) is 
erroneous as a matter of law.  The parties further noted the 
necessity of addressing the hospital summary reports from 
June to July of 1977 and from November 1978 to January 1979, 
both of which indicate schizophrenia.  Also, the parties 
indicated that the aforementioned August 1979 VA psychiatric 
examination report needed to be addressed as well.  Finally, 
the parties noted that 38 C.F.R. § 3.105(d) permitted a 
change in diagnosis to be the basis of severance, but the 
"regulation requires that the certifying medical authority 
must make a decision based upon all of the accumulated 
evidence."  Andino v. Nicholson, 498 F.3d 1370, 1373 (Fed. 
Cir. 2007).

IV.  Analysis

In analyzing this case, the Board has considered both the 
specific arguments made by the Veteran's representative, 
particularly concerning the applicability of 38 C.F.R. 
§ 3.105(d), and other matters raised by the record.

The Board first notes that the January 1981 Board decision 
was based upon the appropriate laws and regulation in effect 
at that time.  Cited laws and regulations included 38 U.S.C. 
§§ 310, 312, 313, 331, and 337 (1976), as well as 38 C.F.R. 
§§ 3.102, 3.105, and 3.307 (1980).  The decision was also 
based upon the correct facts.  As indicated above, a 
substantial number of hospital and examination reports were 
of record at that time, and the relevant findings from those 
reports were extensively discussed in the Board decision.  

The Board also notes that any failure to fulfill VA's duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Moreover, the September 1990 independent medical 
opinion upon which the current grant of service connection 
for schizophrenia was predicated was added to the claims file 
more than nine years after the January 1981 Board decision.  
As such, this opinion warrants no consideration in 
determining whether there was CUE in the Board decision.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

With severance cases, the Board is cognizant of the stringent 
procedural requirements of 38 C.F.R. § 3.105(d) and is aware 
that the specific question of whether those requirements had 
been met was not explicitly discussed in the January 1981 
Board decision.  As noted above, the requirements for an 
explanation of reasons and bases in a Board decision were 
less stringent in January 1981 than now.  Moreover, the 
requirements of 38 C.F.R. § 3.105(d) were met in this case, 
with the Veteran notified of the proposed reduction in April 
1977 and given 60 days in which to respond.  The November 
1977 rating decision severed service connection effective as 
of the date of the last payment.  

The Veteran's representative has made an argument that the 
Board in January 1981 did little more than take issue with 
the findings of the medical board and the original 
adjudication and that the Board was obligated to review the 
pre-January 1981 rating decisions that proposed and severed 
service connection.  However, in the January 1981 decision, 
the Board clarified that it was considering the case in a 
liberal manner, with the issue of severance an inextricable 
part of the appeal for restoration of service connection.  As 
such, the Board's decision subsumed the prior rating decision 
addressing severance, and the allegations of error therein 
are encompassed within the January 1981 Board decision.

The remaining arguments from the Veteran's representative, as 
well as the concerns raised in the August 2008 joint motion, 
concern the applicability of 38 C.F.R. § 3.105(d) (1980).  
The Board is aware that the severance of service connection 
based on any standard less than that established by 38 C.F.R. 
§ 3.105(d) (1980) would be erroneous as a matter of law, as 
indicated in the August 2008 joint motion for remand.  The 
Board is further aware that the burden in establishing a 
basis of such severance is on VA, rather than the claimant.  
As such, the Board has considered whether there were any 
errors in the application of this regulation in the January 
1981 Board decision.

A review of the hospital reports dated prior to June 1977 
indicates that the Veteran had multiple VA hospitalizations, 
with doctors who consistently found that there was no basis 
for a current psychiatric disorder.  The Board is aware that 
the private psychiatric hospitalization reports from December 
1976 do reflect a diagnosis of schizophrenia, paranoid type, 
although it is not clear whether this diagnosis was based 
solely on the Veteran's reported history or on current 
examination findings.  However, the Veteran was subsequently 
hospitalized for a period exceeding two months, from January 
5, 1977 to March 16, 1977.  The report of this 
hospitalization contains a discussion of the Veteran's 
initial mental health treatment in June 1975, and the four 
doctors who signed the report, one of whom had treated the 
Veteran as early as December 1975, emphasized that four 
subsequent periods of observation and examination had failed 
to reveal any evidence of a diagnosable mental disorder.  
Rather, the Veteran was found to be fully responsible for his 
own behavior, and the initial psychiatric diagnosis was found 
to be error.  

In particular, the report of the VA hospitalization from 
January to March of 1977 is consistent with the requirement 
of 38 C.F.R. § 3.105(d) that a change in diagnosis can be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certified that, in the light of all accumulated evidence, the 
diagnosis upon which the service connection grant was 
predicated was clearly erroneous.  Indeed, this hospital 
report was thorough and accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion; 
moreover, it was signed by four doctors.  Id.  

The Veteran's representative has cited to the holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Andino v. Nicholson, 498 F.3d 1370 (Fed. 
Cir. 2007) as a basis for determining that the cited VA 
hospital report was insufficient to warrant a severance 
determination.  Specifically, the representative has cited to 
the language in Andino that a change of diagnosis must be 
"based upon all of the accumulated evidence" to serve as a 
basis for severing service connection.  Andino held that to 
the extent that the Board had interpreted section 3.105(d) as 
permitting severance to be based upon a medical opinion that 
considered some but not all of the evidence that was before 
VA when it rendered its service connection decision, that 
construction is erroneous.  Andino at 1373 (emphasis added).  
Andino did not hold that the medical opinion had to consider 
evidence that was created after the medical opinion was 
rendered.  Thus, Andino would not support a conclusion that 
the medical opinion contained in the summary of the 
hospitalization from January to March 1977 could not be a 
basis upon which to sever service connection because it did 
not consider the hospital summary reports for the periods 
June 28, 1977 to July 25, 1977, and November 16, 1978 to 
January 31, 1979, and/or the August 1979 report.

The Board also notes that the facts in Andino are 
distinguishable from the present case.  In Andino, a 
severance determination was made based upon an unsolicited 
record from a VA doctor, who stated that the Veteran had been 
admitted twice to the VA facility and that the prior 
diagnosis of schizophrenia was in error.  Id. at 1372-1373.  
In that case, the claims file included other evidence of 
record, with no indication that the VA doctor had reviewed 
all of the prior records.  In the case at hand, the four 
doctors who signed the report of VA hospitalization from 
January to March of 1977 described the Veteran's past 
treatment, including treatment at that same facility during 
service in 1975, in detail.  The doctors further cited to the 
Veteran's four subsequent periods of hospital observation and 
examinations.  It is notable that one of the four doctors who 
signed this report also signed the reports from December 1975 
and August 1976 and that, in the December 1975 report, this 
doctor confirmed reviewing the account of the Veteran's in-
service admission from 1975.  

In summary, the VA hospitalization report from January to 
March of 1977 reflects that the doctors who confirmed the 
change in diagnosis to "[n]o mental disorder" had the 
opportunity to review the relevant in-service and post-
service medical evidence of record, as contrasted to the 
situation in Andino.  As such, reliance on the report of VA 
hospitalization from January to March of 1977, in and of 
itself, as a basis for severance would not constitute error 
by the Board, let alone CUE.

That does not end the current inquiry, however, as the August 
2008 joint motion has stressed the need for consideration of 
the other evidence of record, including the VA hospital 
reports from June to July of 1977 and from November 1978 to 
January 1979 and aforementioned August 1979 VA examination 
report.  All of these reports contain diagnoses of mental 
disorders, including schizophrenia.  Taken as a whole, these 
reports tend to establish the existence of a chronic disorder 
as of June 1977.

As correctly noted in the January 1981 Board decision, 
however, the onset of a disorder as of June 1977 would fall 
outside the one-year presumptive period after service, during 
which a psychosis manifested to a compensable degree would 
provide a basis for the grant of service connection.  The 
cited reports beginning in June 1977 similarly do not contain 
any opinions or other commentary indicating that the current 
disorder was first manifest in service or within the one-year 
presumptive period following service.  There is nothing in 
these reports that specifically contradicts the earlier 
opinion, contained in the summary of VA hospitalization from 
January to March of 1977, that the Veteran then had "[n]o 
mental disorder" and that the initial psychotic episode 
during service in 1975 had been secondary to LSD and had 
resolved with no discernable sequelae.  

Rather, the reports reflect mental health diagnoses and 
symptoms noted after that earlier hospitalization.  
Specifically, while the 1979 VA examination report indicates 
that a hospitalization for mental illness occurred in the 
service and that the Veteran had since both had multiple 
hospitalizations for psychotic symptoms manifested primarily 
by auditory hallucinations and paranoid delusions and a core 
schizophrenic reaction, paranoid type, precipitated by and 
possibly perpetuated and aggravated by illicit drug use, the 
examiner did not specifically link the "core schizophrenic 
reaction" currently diagnosed with either service and mental 
health treatment therein, or the one-year presumptive period 
following service.  

As such, the Board does not find error in the Board's January 
1981 conclusion that any currently diagnosed psychiatric 
disability, if present, was not manifest until more than one 
year following service.

As a final matter, one aspect of the Board's January 1981 
decision that raises some concern is the citation to 38 
C.F.R. § 3.102, addressing the doctrine of reasonable doubt.  
The discussion of this section, however, was not outcome-
determinative, as the Board in its decision also cited and 
applied the correct 38 C.F.R. § 3.105(d) "clearly and 
unmistakably erroneous" standard.  

In summary, the January 1981 Board decision was based upon 
the correct facts as they were known at the time and the 
statutory and regulatory provisions extant at the time.  The 
Veteran has not demonstrated that there was error in the 
January 1981 Board decision of the kind that compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  For these reasons, the Veteran's motion to find CUE 
in the January 1981 Board decision must be denied.



V.  Duties to notify and assist

VA's notification and assistance requirements are found at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).    However, VA's duties 
to notify and assist the Veteran in evidentiary development 
do not apply in claims based on CUE in prior Board decisions.  
Livesay v. Principi, 15 Vet. App. 165 (2001); 38 C.F.R. § 
20.1411(c), (d).   Accordingly, no further discussion of this 
matter is warranted at this time.


ORDER

The January 1981 Board decision does not contain clear and 
unmistakable error, and the motion is denied.



                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



